327 A.2d 826 (1974)
UNITED STATES, Appellant,
v.
George DUMAS, Appellee.
No. 7766.
District of Columbia Court of Appeals.
October 31, 1974.
*827 Earl J. Silbert, U. S. Atty., with whom John A. Terry, Donald L. Abrams, Edward C. McGuire and Donald E. Robinson, Jr., Asst. U. S. Attys., were on the Motion for Summary Reversal, for appellant.
No opposition or appearance was filed on behalf of appellee.
Before REILLY, Chief Judge, and NEBEKER and HARRIS, Associate Judges, in chambers.
NEBEKER, Associate Judge:
This appeal is from an order dismissing an information charging appellee with soliciting for lewd and immoral purposes (sodomy), D.C.Code 1973, § 22-2701. It was held in abeyance pending decision in United States v. Carson, D.C.App., 319 A.2d 329 (1974). The government contends that our holding in Carson is dispositive and for that reason it moves for summary reversal. We grant the unopposed motion and reinstate the information per our judgment. See D.C.Code 1973, §§ 17-302 & 17-306.
The only potentially significant factual difference between this case and Carson is that the alleged solicitations in the instant case (one in a basement storeroom and one in a public area) were by a man of a woman. In Carson the solicitation was for homosexual sodomy. We conclude that this factual difference does not legally distinguish this case from the holding in Carson, which upheld the constitutionality of the statute against the assertion that it violates a defendant's right of privacy.
Accordingly, the order of dismissal is reversed and the information is reinstated. The Clerk of this court will make the appropriate entries in the record and transmit it to the Clerk of the trial court with directions to place the case on the trial calendar in ordinary course.
So ordered.